Case 1:20-cv-00687-GTS-DJS Document 20-7 Filed 06/29/20 Page 1 of 22




                        EXHIBIT R
      Case 1:20-cv-00687-GTS-DJS Document 20-7 Filed 06/29/20 Page 2 of 22




    INTERIM GUIDANCE FOR CHILD CARE AND DAY CAMP
PROGRAMS DURING THE COVID-19 PUBLIC HEALTH EMERGENCY
When you have read this document, you can affirm at the bottom.

As of June 26, 2020


Purpose

This Interim Guidance for Child Care and Day Camp Programs during the COVID-19 Public Health
Emergency (“Interim COVID-19 Guidance for Child Care and Day Camp Programs”) was created to
provide owners/operators of child care and day camp programs and their employees, parents/guardians
and visitors with precautions to help protect against the spread of COVID-19.

This guidance applies only to day child care and camp programs. It does not include overnight child care
and camp programs, which are not authorized to operate at this time.

These guidelines are minimum requirements only and any employer is free to provide additional
precautions or increased restrictions. These guidelines are based on the best-known public health
practices at the time of publication, and the documentation upon which these guidelines are based can
and does change frequently. The Responsible Parties – as defined below – are accountable for adhering
to all local, state and federal requirements relative to child care and day camp programs and activities.
The Responsible Parties are also accountable for staying current with any updates to these requirements,
as well as incorporating same into any activities and/or Site Safety Plan.


Background

On March 7, 2020, Governor Andrew M. Cuomo issued Executive Order 202, declaring a state of
emergency in response to COVID-19. Community transmission of COVID-19 has occurred throughout
New York. To minimize further spread, social distancing of at least six feet must be maintained between
individuals, where possible.

On March 20, 2020, Governor Cuomo issued Executive Order 202.6, directing all non-essential businesses
to close in-office personnel functions. Essential businesses, as defined by Empire State Development
Corporation (ESD) guidance, were not subject to the in-person restriction, but were, however, directed to
comply with the guidance and directives for maintaining a clean and safe work environment issued by the
New York State Department of Health (DOH), and were strongly urged to maintain social distancing
measures. ESD designated child care as an essential service.

On April 12, 2020, Governor Cuomo issued Executive Order 202.16, directing essential businesses to
provide employees, who are present in the workplace, with a face covering, at no-cost, that must be
used when in direct contact with customers or members of the public during the course of their work.
On April 15, 2020, Governor Cuomo issued Executive Order 202.17, directing that any individual who is
over age two and able to medically tolerate a face-covering must cover their nose and mouth with a
mask or cloth face-covering when in a public place and unable to maintain, or when not maintaining,
social distance. On April 16, 2020, Governor Cuomo issued Executive Order 202.18, directing that
everyone using public or private transportation carriers or other for-hire vehicles, who is over age two
and able to medically tolerate a face covering, must wear a mask or face covering over the nose and
     Case 1:20-cv-00687-GTS-DJS Document 20-7 Filed 06/29/20 Page 3 of 22



mouth during any such trip. It also directed any operators or drivers of public or private transport to wear
a face covering or mask which covers the nose and mouth while there are any passengers in such a
vehicle. On May 29, 2020, Governor Cuomo issued Executive Order 202.34, authorizing business
operators/owners with the discretion to deny admittance to individuals who fail to comply with the face
covering or mask requirements. As such, child care and day camp staff are required to wear face
coverings at all times while caring for or otherwise interacting with children. This applies to all
modalities, even those providing care in their own residence.

On April 26, 2020, Governor Cuomo announced a phased approach to reopen industries and businesses
in New York in phases based upon a data-driven, regional analysis. On May 4, 2020, the
Governor provided that the regional analysis would consider several public health factors, including new
COVID-19 infections, as well as health care system, diagnostic testing, and contact tracing capacity. On
May 11, 2020, Governor Cuomo announced that the first phase of reopening would begin on May 15,
2020 in several regions of New York, based upon available regional metrics and indicators. On May 29,
2020, Governor Cuomo announced that the second phase of reopening would begin in several regions of
the state, and announced the use of a new early warning dashboard that aggregates the state's
expansive data collection efforts for New Yorkers, government officials, and experts to monitor and
review how the virus is being contained to ensure a safe reopening. On June 2, 2020, Governor Cuomo
announced that summer day camps can open statewide on June 29, 2020.


Important Note: Young children/campers (i.e., those that are not yet in kindergarten) do not need to
wear face coverings when they are in child care or day camp program facility or area. Older
children/campers are encouraged but not required to wear face coverings as feasible. Face coverings
should not be used by children under the age of 2, or for anyone who is unable to medically tolerate such
covering, including children/campers for whom such covering would impair their health or mental health,
or where such covering would present a challenge, distraction, or obstruction to the child care or day
camp programs.


In addition, the outdoor space that belongs to and/or is exclusively used by the child care or day camp
program is not considered a public place for the purposes of this guidance. Children/campers are not
required to wear a face covering when utilizing the outdoor space that belongs to and/or is exclusively
used by the child care or day camp program. Child care programs and day camps that have access to a
pool must adhere to State and DOH guidelines regarding swimming pools.

In addition to the following standards, the owners/operators of child care programs and day camps must
continue to comply with the guidance and directives for maintaining clean and safe work environments
issued by DOH.

Please note that where guidance in this document differs from guidance issued by New York State, or the
respective licensing or oversight body, such as the New York State Office of Children and Family Services
(OCFS), DOH, or the New York City Department of Health and Mental Hygiene, the more recent guidance
shall apply.


Standards for Responsible Child Care and Day Camp Programs Operating in New York State:

No child care or day camp program can operate without meeting the following minimum State standards,
as well as applicable federal requirements, including but not limited to such minimum standards of the
Americans with Disabilities Act (ADA), Centers for Disease Control and Prevention (CDC), Environmental
Protection Agency (EPA), and United States Department of Labor’s Occupational Safety and Health
Administration (OSHA).




                                                                                                           2
        Case 1:20-cv-00687-GTS-DJS Document 20-7 Filed 06/29/20 Page 4 of 22



The State standards contained within this guidance apply to all child care and day camp programs in
operation during the COVID-19 public health emergency until rescinded or amended by the State. The
child care or day camp owner/operator/manager, or another party as may be designated by the child
care or day camp owner/operator/manager (in either case, “the Responsible Parties”) shall be responsible
for meeting these standards.

The following guidance is organized around three distinct categories: people, places, and processes.


I. PEOPLE

A. Physical Distancing

•   Responsible Parties should ensure that their employees maintain a distance of at least six feet from
    other employees at all times, unless safety or the core activity requires a shorter distance (e.g. jointly
    caring for a child or responding to the needs of a camper). However, any time that employees are
    less than six feet from one another, they must wear acceptable face coverings.
    o    Acceptable face coverings for COVID-19 include but are not limited to cloth-based face coverings
         and disposable masks that cover both the mouth and nose.
    o    However, cloth, disposable, or other homemade face coverings are not acceptable face coverings
         for workplace activities that typically require a higher degree of protection for personal protective
         equipment (PPE) due to the nature of the work. For those activities, N95 respirators or other PPE
         used under existing industry standards should continue to be used, as is defined in accordance
         with OSHA guidelines.

•   Responsible Parties must ensure that employees wear face coverings at all times when interacting
    with children or campers, regardless of the distance between the employee and children/campers.
•   Responsible Parties must ensure that employee and children/camper groupings are as static as
    possible by having the same group of children/campers stay with the same staff whenever and
    wherever possible. Group size must be limited to no more than fifteen (15) children or campers,
    unless a small regulatory group size applies (e.g. toddlers, infants). The restriction on group size does
    not apply to employees/staff.
    o    Responsible Parties must limit groups to 15 or fewer children/campers, excluding
         employees/staff, in a specific area (e.g. room) at any given time.
    o    Responsible Parties must ensure that different stable groups of up to 15 children/campers have
         no or minimal contact with one another or utilize common spaces at the same time, to the
         greatest extent possible.
    o    Responsible Parties should maintain a staffing plan that does not require employees to “float”
         between different classrooms or groups of children, unless such rotation is necessary to safely
         supervise the children/campers due to unforeseen circumstances (e.g. staff absence).
    o    If Responsible Parties allocate time for children/campers to rest during the day (e.g. nap time),
         Responsible Parties should place children/campers at least six feet apart and head-to-toe for the
         duration of rest, when feasible.
•   Responsible Parties may modify the use and/or restrict the number of work areas and seating areas
    for their employees, so that individuals are at least six feet apart in all directions (e.g. side-to-side
    and when facing one another) and are not sharing work areas without cleaning and disinfection
    between use. When distancing is not feasible between work areas, Responsible Parties must provide
    and require the use of face coverings or physical barriers (e.g. plastic shielding walls, in lieu of face
    coverings in areas where they would not affect air flow, heating, cooling, or ventilation).




                                                                                                                 3
        Case 1:20-cv-00687-GTS-DJS Document 20-7 Filed 06/29/20 Page 5 of 22



    o    If used, physical barriers should be put in place in accordance with OSHA guidelines.
    o    Physical barrier options may include strip curtains, cubicles, plexiglass or similar materials, or
         other impermeable dividers or partitions.
    o    Shared workstations (e.g. “hot-desks”) must be cleaned and disinfected between users.

•   Responsible Parties should prohibit the use of small spaces (e.g. supply closest, storage areas,
    vehicles, kitchens, or restrooms) by more than one employee at a time, unless all employees in such
    space at the same time are wearing acceptable face coverings. However, even with face coverings in
    use, occupancy must never exceed 50% of the maximum capacity of the space or vehicle, unless it is
    designed for use by a single occupant. Responsible Parties should increase ventilation with outdoor
    air to the greatest extent possible, unless such air circulation poses a safety or health risk (e.g.,
    allowing pollens in or exacerbating asthma symptoms) to children or campers using the facility.
•   Responsible Parties should take additional measures to prevent congregation in elevator waiting
    areas and limit density in elevators, such as enabling the use of stairs.

•   Responsible Parties should put in place measures to reduce bi-directional foot traffic using tape or
    signs with arrows in narrow aisles, hallways, or spaces, and post signage and distance markers
    denoting spaces of six feet in all commonly used areas and any areas in which lines are commonly
    formed or people may congregate (e.g. vestibules in large facilities during drop off and pickup).

•   Responsible Parties should put in place measures for child/camper drop-off and pick-up procedures to
    allow for strict social distancing of six feet between parents/guardians and employees.
    o    Parents/guardians are not permitted to spend an excessive amount of time in the child care or
         day camp facility.

•   Responsible Parties should consider staggering arrival and drop-times.
    o    Responsible Parties should consider, when feasible, having staff receive the child or camper from
         the parent/guardian at the beginning of the day and bring the child or camper out to the
         parent/guardian at the end of the day, so that parents/guardians don’t have to enter the facility
         or program area.

•   Responsible Parties should develop strategies for limiting the number of parents/guardians into the
    facility or program area at any time.

•   Responsible Parties must post signs throughout the site, consistent with DOH COVID-19 signage.
    Responsible Parties can develop their own customized signage specific to their workplace or setting,
    provided that such signage is consistent with the Department’s signage. Signage should be used to
    remind individuals to:
    o    Cover their nose and mouth with a mask or cloth face-covering.
    o    Properly store and, when necessary, discard PPE.
    o    Adhere to physical distancing instructions.
    o    Report symptoms of or exposure to COVID-19, and how they should do so.
    o    Follow hand hygiene and cleaning and disinfection guidelines.
    o    Follow appropriate respiratory hygiene and cough etiquette.




                                                                                                              4
        Case 1:20-cv-00687-GTS-DJS Document 20-7 Filed 06/29/20 Page 6 of 22



B. Caring for Young Children
•   Recognizing that maintaining social distancing is not possible when caring for young children,
    Responsible Parties must implement precautionary measures for their employees/staff who are taking
    care of young children and campers during the COVID-19 outbreak, including:
    o    Frequent and thorough hand hygiene for both staff and children/campers.
    o    Employees may consider wearing an over-large button-down, long sleeved shirt or smock and
         putting long hair up off the collar in a ponytail or other updo. Shirts and smocks should be
         washed or laundered after use or whenever soiled.
    o    When soiled with a child’s secretions (including drool), employees should change the button-
         down shirt or smock and wash anywhere that came into contact with a child’s secretions (e.g.
         neck or hands).
    o    Whenever a child is soiled with secretions, change the child’s clothes and, as necessary, clean the
         child (e.g. wash hands or arms).
         ▪   Children in child care or day camp programs should have multiple changes of clothes on hand
             in the program facility or area. Responsible Parties should make efforts to have spare
             changes of clothes for children who either do not have extra clothes or have used their extra
             clothes, as practicable.
         ▪   Contaminated clothes should be placed in a plastic bag and sent home for laundering, or
             where applicable, washed on premises.
    o    When diapering/providing assistance with toileting, wear gloves, wash hands (staff and child),
         and follow cleaning and disinfection steps between each child.
         ▪   Reference CDC guidelines, “Supplemental Guidance for Child Care” for additional information.


C. Child Care Program and Camp Activities

•   Responsible Parties should prioritize program activities that maximize social distancing (i.e. minimal
    person-to-person contact) at all child care and camp program facilities and areas.

•   For pool and aquatic activities, Responsible Parties must:

    o    Ensure face coverings are not worn while in the water;

    o    Keep stable groups of children/campers separated;

    o    Encourage water activities where staff can safely supervise older children/campers in the water
         without being in the water themselves versus activities which require staff to be in the water with
         children/campers;

    o    Ensure appropriate social distancing is kept, to the extent possible; and

    o    Enhance cleaning and disinfection protocols.

         ▪   Reference CDC guidelines, “Considerations for Public Pools, Hot Tubs, and Water Playgrounds
             During COVID-19” for additional information.

•   For sport and athletic activities, Responsible Parties must:

    o    Keep stable groups of children/campers separated;




                                                                                                             5
        Case 1:20-cv-00687-GTS-DJS Document 20-7 Filed 06/29/20 Page 7 of 22



    o    Focus on activities with little or no physical contact (e.g. running or hiking); and

         ▪   Encourage sports that involve less physical closeness over sports that are close-contact or
             involve shared equipment and gear that cannot be cleaned and disinfected between uses.

         ▪   Encourage activities that are lower risk, such as individual or small group skill-building and
             conditioning over those that may result in closer, higher-risk contact, such as games.

    o    Enhance cleaning and disinfection protocols.

         ▪   Reference CDC guidelines, “Considerations for Youth Sports” for additional information.

•   For food services, Responsible Parties must:

    o    Serve individual portions to children/campers;

    o    Keep stable groups of children/campers separated;

    o    Consider staggering mealtimes to reduce occupancy within an indoor space or congregation
         within an outdoor area; and

    o    Separate tables with seating at least six feet apart from other tables, as feasible.

•   For excursions and trips, Responsible Parties must discourage excursions away from child care or day
    camp programs (e.g., field trips).

    o    However, if transportation occurs, Responsible Parties must make all reasonable efforts to
         maintain stable groups of children/campers in vehicles.

         ▪   In any situation where groups of children/campers must be mixed within a vehicle, the
             Responsible Parties must ensure that seating of individuals, including the employees and
             children/campers, is arranged in a manner that maximizes the distance between the different
             groups of children/campers and employees.

         ▪   Responsible Parties must ensure that all individuals, including the driver, employees, and
             children/campers who are over the age of two and able to medically tolerate a face covering,
             are wearing face coverings.

         ▪   Responsible Parties should ensure that when children/campers are boarding the vehicle, they
             are occupying seats from back to front, where feasible.

         ▪   Responsible Parties should increase ventilation, when weather permits, within any vehicle
             (e.g. opening the top hatches of buses or opening windows) within the discretion of the
             driver or program operator/manager.

•   On rainy days or inclement weather, Responsible Parties should consider setting program or activity
    capacity that allows for appropriate social distancing between stable groups of children/campers,
    when, due to the weather, groups must remain indoors or under shelters (e.g. park pavilions).


D. Gatherings in Enclosed Spaces
•   Responsible Parties must limit groups to 15 or fewer children/campers, excluding employees/staff, in
    a specific area at any given time.




                                                                                                              6
        Case 1:20-cv-00687-GTS-DJS Document 20-7 Filed 06/29/20 Page 8 of 22



•   Responsible Parties must take reasonable steps to reconfigure space to limit overall density of rooms
    to 15 or fewer children/campers.

•   Responsible Parties must ensure that different stable groups of up to 15 children/campers have no or
    minimal contact with one another or utilize common spaces at the same time, to the greatest extent
    possible.

•   Responsible Parties must limit in-person employee gatherings (e.g. breaks, meetings) to the greatest
    extent possible and use other methods such as video or teleconferencing whenever possible, per CDC
    guidance “Interim Guidance for Businesses and Employers to Plan and Respond to Coronavirus
    Disease 2019 (COVID-19)”. When videoconferencing or teleconferencing is not possible, Responsible
    Parties should hold employee/staff meetings in open, well-ventilated spaces and ensure that
    individuals maintain six feet of social distance between one another (e.g. if there are chairs, leave
    space between chairs, have individuals sit in alternating chairs).

•   Responsible Parties should keep in-person employee meetings brief and minimize the number of
    participants while adhering to social distancing rules.

•   Responsible Parties should encourage social distancing by limiting occupancy or closing non-essential
    amenities and communal areas that do not allow for social distancing protocols. If open, Responsible
    Parties must make hand sanitizer or disinfecting wipes available next to equipment near such
    amenities (e.g. vending machines, communal coffee stations).

•   Responsible Parties must put in place practices for adequate social distancing in small areas, such as
    restrooms and breakrooms, and signage and systems (e.g. flagging when occupied) to restrict
    occupancy when social distancing cannot be maintained in such areas; and

•   Responsible Parties should stagger schedules for their employees to observe social distancing (i.e.,
    six feet of space) for any gathering (e.g. coffee breaks, meals, and shift starts/stops).


E. Workplace Activity

•   Responsible Parties must take measures to reduce interpersonal contact and congregation, through
    methods such as:
    o    limiting-person presence to only those staff who are necessary to be on site;
    o    adjusting workplace hours;
    o    reducing on-site workforce to accommodate social distancing guidelines;
    o    shifting design (e.g. A/B teams, staggered arrival/departure times);
    o    prioritizing tasks that allow for social distancing (e.g. smaller team/classroom activities) over
         those that do not (e.g. activities that involve multiple teams or different groups of children);
         and/or
    o    avoiding multiple child care or day camp teams working in one area by staggering scheduled
         tasks and using signs to indicate occupied areas.


F. Movement and Commerce

•   Responsible Parties must prohibit non-essential visitors on site, to the extent possible.




                                                                                                             7
        Case 1:20-cv-00687-GTS-DJS Document 20-7 Filed 06/29/20 Page 9 of 22



•   Responsible Parties must establish designated areas for pickups and deliveries, limiting contact to the
    extent possible.

    o    Responsible Parties must ensure employees/staff practice hand hygiene before and after
         transferring a delivery (e.g. practice hand hygiene before starting to load items; and once all
         items have been loaded, finish by practicing hand hygiene again).

•   Responsible Parties should limit on-site interactions (e.g. designate areas for employees leaving their
    shifts and a separate area for employees starting their shifts, designate an ingress and egress for
    parents/guardians/caregivers dropping off/picking up their child) and movements (e.g. employees
    should remain near their designated areas as often as possible).

•   Where feasible, Responsible Parties should limit the number of entrances to (1) manage the flow of
    people into the facility and (2) facilitate health screenings, as described below, while maintaining
    compliance with fire and other safety regulations.
    o    Develop a plan for people to maintain six feet of social distance while waiting inside or outside of
         the facility or site for screening, as applicable.



II. PLACES

A. Protective Equipment

•   In addition to the necessary PPE as required for certain child care and day camp activities,
    Responsible Parties must procure, fashion, or otherwise obtain acceptable face coverings, and
    provide such coverings to their employees while at work at no cost to the employee. An adequate
    supply of face coverings, masks and other required PPE should be on hand in the event an employee
    needs a replacement. Acceptable face coverings include, but are not limited to, cloth (e.g. homemade
    sewn, quick cut, bandana), surgical masks, N95 respirators, and face shields.
    o    Responsible Parties must work with any entities with which they have contracted to agree upon
         who will provide PPE to contractors or vendors who are physically present on site.

•   Face coverings must be cleaned or replaced after use and may not be shared. Please consult the CDC
    guidance for additional information on cloth face coverings and other types of PPE well as
    instructions on use and cleaning.

•   Responsible Parties must allow their employees to use their own acceptable face coverings but
    cannot require their employees to supply their own face coverings. Further, this guidance shall not
    prevent employees from wearing their personally owned additional protective coverings (e.g. surgical
    masks, N95 respirators, or face shields), or if the Responsible Parties otherwise requires employees
    to wear more protective PPE due to the nature of their work. Employers should comply with all
    applicable OSHA standards.

•   Responsible Parties must train their employees on how to adequately put on, take off, clean (as
    applicable), and discard PPE, including but not limited to, appropriate face coverings.

•   Responsible Parties must put in place reasonable measures to limit the sharing of objects, such as
    electronic equipment, arts and craft materials, touchscreens, as well as the touching of shared
    surfaces; or, require employees to wear gloves (trade-appropriate or medical) when in contact with
    shared objects or frequently touched surfaces; or, require workers and children/campers to practice
    hand hygiene before and after contact.




                                                                                                                8
    Case 1:20-cv-00687-GTS-DJS Document 20-7 Filed 06/29/20 Page 10 of 22



•   Responsible Parties should consider installing physical barriers at reception and security desks.
    o   As mentioned above, physical barriers (e.g. plexiglass or similar materials) should be put in place
        with accordance with OSHA guidelines.


C. Hygiene, Cleaning, and Disinfection
•   Responsible Parties must ensure adherence to hygiene and cleaning and disinfection requirements as
    advised by the CDC and DOH, including “Guidance for Cleaning and Disinfection of Public and Private
    Facilities for COVID-19,” and the “STOP THE SPREAD” poster, as applicable. Responsible Parties must
    maintain logs that include the date, time, and scope of cleaning and disinfection.

•   Employees/staff and children/campers must perform hand hygiene immediately upon entering the
    program.

•   Responsible Parties must provide and maintain hand hygiene stations on site, as follows:
    o   For handwashing: soap, running warm water, and disposable paper towels.
    o   For hand sanitizing: an alcohol-based hand sanitizer containing at least 60% alcohol for areas
        where handwashing facilities may not be available or practical.
    o   Make hand sanitizer available throughout common areas on site. It should be placed in
        convenient locations, such as at entrances, exits, elevators, and security/reception desks.

•   Responsible Parties should place signage near hand sanitizer stations indicating that visibly soiled
    hands should be washed with soap and water; hand sanitizer is not effective on visibly soiled hands.
•   Responsible Parties should place receptacles around the facility for disposal of soiled items, including
    PPE.

•   Responsible Parties must require children and staff to practice hand hygiene:
    o   Upon arrival to the first program activity;
    o   Between all program activities;
    o   After using the restroom;
    o   Before eating; and,
    o   Before departing the last program activity.

•   Responsible Parties must provide appropriate cleaning and disinfection supplies for shared and
    frequently touched surfaces (e.g. door handles, multi-seat strollers, handrails, toys, art supplies,
    areas where children eat) and encourage their employees to use these supplies following
    manufacturer’s instructions for use before and after use of these surfaces, followed by hand hygiene.

•   Responsible Parties must conduct regular cleaning and disinfection of the site and more frequent
    cleaning and disinfection for high risk areas (e.g. common areas, doorknobs, handrails, bathrooms,
    kitchens) used by many individuals and for frequently touched surfaces. Cleaning and disinfection
    must be rigorous and ongoing and should occur at least after each shift, daily, or more frequently as
    needed. Please refer to DOH’s “Interim Guidance for Cleaning and Disinfection of Public and Private
    Facilities for COVID-19” for detailed instructions on how to clean and disinfect facilities.
    o   Responsible Parties must ensure regular cleaning and disinfection of restrooms. Restrooms
        should be cleaned and disinfected more often depending on frequency of use.




                                                                                                               9
    Case 1:20-cv-00687-GTS-DJS Document 20-7 Filed 06/29/20 Page 11 of 22



        ▪   Responsible Parties must ensure distancing rules are adhered to by using signage, occupied
            markers, or other methods to reduce reducing restroom capacity where feasible.

    o   Responsible Parties must ensure that equipment and toys are regularly cleaned and disinfected
        using registered disinfectants, please consult the Department of Environmental Conservation’s
        (DEC) list of products registered in New York State and identified by the EPA as effective against
        COVID-19.

    o   Responsible Parties must implement measures that limit children/campers from using toys that
        cannot be cleaned and sanitized, (e.g. soft toys, dress-up clothes, puppets).
        ▪   Responsible parties must strongly encourage children not to bring in toys from home. Should
            a toy from home be brought to the child care or day camp facility or area, Responsible
            Parties must ensure that children do not share the toy with others.
    o   Responsible Parties must implement measure to limit sharing of personal items between
        children/campers by keeping each child’s or camper’s belongings separated from others’ and in
        individually labeled containers or areas and ensure they are taken home and cleaned and
        disinfected regularly, as possible.
    o   For child care or day camp programs that offer a rest period (e.g., nap) for children or campers,
        Responsible Parties must make individual clean bed coverings available for each child/camper
        requiring a rest period. Bedding, which is the removable and washable portion of the sleeping
        environment, must not be shared between children unless cleaned and disinfected. Sleeping
        surfaces, including bedding, must not come in contact with the sleeping surfaces of another
        child’s rest equipment during storage. Mats and cots must be stored so that the sleeping surfaces
        do not touch when stacked.

    o   If cleaning and disinfection products or the act of cleaning and disinfecting causes safety hazards
        or degrades the material or electronics, Responsible Parties must put in place hand hygiene
        stations between use and/or supple disposable gloves and/or limitations on the number of
        employees using such electronics.

    o   Responsible Parties must provide for the cleaning and disinfection of exposed areas in the event
        an individual is confirmed to have a positive case of COVID-19, with such cleaning and
        disinfection to include, at a minimum, all heavy transit areas and high-touch surfaces (e.g. dining
        areas, handrails, door handles, vending machines, communal coffee stations).

•   CDC guidelines on “Cleaning and Disinfecting Your Facility” if someone is suspected or confirmed to
    have COVID-19 are as follows:
    o   Close off areas used by the person suspected or confirmed to have COVID-19.
            ▪   Affected areas need to be closed off and cleaned and disinfected.
            ▪   Shared building spaces used by the individual must also be shut down, cleaned and
                disinfected (e.g. elevators, lobbies, outdoor common space).
    o   Open outside doors and windows to increase air circulation in the area, to the extent practicable
        while maintaining all health and safety standards.
    o   Wait 24 hours before you clean or and disinfect. If 24 hours is not feasible, wait as long as
        possible.
    o   Clean and disinfect all areas used by the person suspected or confirmed to have COVID-19, such
        as offices, bathrooms, common areas, and shared equipment.
    o   Once the area has been appropriately cleaned and disinfected, it can be reopened for use.




                                                                                                              10
    Case 1:20-cv-00687-GTS-DJS Document 20-7 Filed 06/29/20 Page 12 of 22



        ▪   Employees without close or proximate contact with the person suspected or confirmed to
            have COVID-19 can return to the work area immediately after cleaning and disinfection.
        ▪   Refer to DOH’s “Interim Guidance for Public and Private Employees Returning to Work
            Following COVID-19 Infection or Exposure“ for information on “close or proximate” contacts.
    o   If more than seven days have passed since the person suspected or confirmed to have COVID-19
        visited or used the facility, additional cleaning and disinfection is not necessary, but routine
        cleaning and disinfection should continue.

•   Responsible Parties must prohibit shared food and beverages among employees (e.g. self-serve
    meals and beverages). If the staff eat separately from the children, Responsible Parties should
    encourage staff to bring lunch from home, and reserve adequate space for employees to observe
    social distancing while eating meals.


D. Phased Reopening

•   Responsible Parties are encouraged to phase-in reopening activities so as to allow for operational
    issues to be resolved before production or work activities return to normal levels. Responsible Parties
    should consider limiting the number of employees’ hours, and number of children/campers available
    to be served when first reopening so as to provide operations with the ability to adjust to the
    changes.

•   Responsible Parties should monitor staff absenteeism and have a roster of trained back-up staff, as
    practicable.


E. Communications Plan

•   Responsible Parties must affirm that they have reviewed and understand the state-issued industry
    guidelines, and that they will implement them.

•   Responsible Parties must train all employees and staff on the applicable precautions and policies
    contained within this guidance either remotely or in-person, using appropriate social distancing and
    requiring face coverings for all participants.

•   Responsible Parties should train staff on how to support children’s development of good public and
    individual health behaviors to prevent the spread of COVID-19, including hand hygiene and social
    distancing.

•   Responsible Parties should designate a staff person to be responsible for responding to COVID-19
    concerns. Employees and parent/guardians should know who this person is and how to contact them.

•   Responsible Parties should develop a communications plan for employees, parents/guardians and
    children/campers that includes applicable instructions, training, signage, and a consistent means to
    provide employees with information. Responsible Parties may consider developing webpages, text
    and email groups, and social media.

•   Responsible Parties should encourage individuals to adhere to CDC and DOH guidance regarding the
    use of PPE, specifically face coverings, through verbal communication and signage, as appropriate.

•   Responsible Parties should post signage inside and outside of the facility to remind individuals to
    adhere to proper hygiene, social distancing rules, appropriate use of PPE, and cleaning and
    disinfection protocols.




                                                                                                              11
    Case 1:20-cv-00687-GTS-DJS Document 20-7 Filed 06/29/20 Page 13 of 22




III. PROCESSES

A. Screening and Testing

•   Responsible Parties must instruct staff to stay home if they are sick and remind parents/guardians to
    keep sick children/campers home.

    o   Staff and parents/guardians should look out for signs and symptoms of COVID-19 in
        children/campers.

•   Responsible Parties must implement mandatory daily health screening practices of their employees
    and visitors, such as contractors or vendors. Screening is also mandatory for children/campers, either
    directly or through their parent/guardian.
    o   Screening practices may be performed remotely (e.g. by telephone or electronic survey), before
        the individual reports to the child care or day camp program, to the extent possible; or may be
        performed on site.
        ▪   For children/campers arriving to a program via bus transportation and for employees who
            provide supervision on the bus, screening must be completed prior to boarding the bus,
            where feasible.
    o   Screening should be coordinated to prevent individuals from intermingling in close or proximate
        contact with each other prior to completion of the screening.
    o   At a minimum, screening must be completed using a questionnaire that determines whether the
        individual has:
        (a) knowingly been in close or proximate contact in the past 14 days with anyone who has
            tested positive for COVID-19 or who has or had symptoms of COVID-19;
        (b) tested positive for COVID-19 in the past 14 days; and/or
        (c) has experienced any symptoms of COVID-19 in the past 14 days.

•   Refer to CDC guidance on “Symptoms of Coronavirus,” for the most up to date information on
    symptoms associated with COVID-19.
    o   Responsible Parties must require employees to make visual inspections of children/campers,
        throughout the day, for signs of potential COVID-19 illness which could include flushed cheeks,
        rapid breathing or difficulty breathing (without recent physical activity), fatigue, or extreme
        fussiness.

•   Responsible Parties should require employees and parents/guardians to immediately disclose if and
    when their responses, or responses of their children/camper, to any of the aforementioned questions
    changes, such as if they begin to experience symptoms, including during or outside of child care or
    day camp hours.

•   The child care or day camp program must prohibit children, staff, and parents/guardians from
    entering the site, or boarding the bus to the site, if they are showing symptoms of COVID-19.

•   In addition to the screening questionnaire, temperature checks may also be conducted per U.S. Equal
    Employment Opportunity Commission or DOH guidelines. Responsible Parties are prohibited from
    keeping records of employee health data (e.g. the specific temperature data of an individual), but are
    permitted to maintain records that confirm individuals were screened and the result of such screening
    (e.g. pass/fail, cleared/not cleared).




                                                                                                             12
    Case 1:20-cv-00687-GTS-DJS Document 20-7 Filed 06/29/20 Page 14 of 22



•   Responsible Parties must ensure that any personnel performing screening activities, including
    temperature checks, are appropriately protected from exposure to potentially infectious individuals
    seeking to enter the site. Personnel performing screening activities should be trained by employer-
    identified individuals who are familiar with CDC, DOH, and OSHA protocols.

•   Screeners should be provided and use PPE, including at a minimum, a face mask, and may include
    gloves, a gown, and/or a face shield.

•   An employee, parent/guardian, or child/camper who screens positive for or exhibits symptoms of
    COVID-19 must not be allowed to enter the facility or area, and must be sent home with instructions
    to contact their healthcare provider for assessment and testing.

    o   Children or campers who are being sent home because of a positive screen (e.g. onset of COVID-
        19 symptoms) must be immediately separated from other children or campers and supervised
        until their parent/guardian or emergency contact can retrieve them from the program facility or
        area.

    o   Responsible Parties should provide such individuals with information on healthcare and testing
        resources.

    o   Responsible Parties must immediately notify the state and local health department about the case
        if test results are positive for COVID-19.
•   Responsible Parties should refer to DOH’s “Interim Guidance for Public and Private Employees
    Returning to Work Following COVID-19 Infection or Exposure” regarding protocols and policies for
    employees, parents/guardians, or children/campers seeking to return to work or the site after a
    suspected or confirmed case of COVID-19 or after such person has had close or proximate contact
    with a person suspected or confirmed with COVID-19.

•   Responsible Parties must designate a central point of contact, which may vary by activity, location,
    shift or day, responsible for receiving and attesting to having reviewed all questionnaires, with such
    contact also identified as the party for individuals to inform if they later are experiencing COVID-19-
    related symptoms, as noted on the questionnaire.
    o   Identified point of contact for the site should be prepared to receive notifications of suspected or
        positive cases and initiate the respective cleaning and disinfection procedures.

•   Responsible Parties must designate a site safety monitor whose responsibilities include continuous
    compliance with all aspects of the site safety plan, for employees.

•   To the extent possible, Responsible Parties should maintain a log of every person, including
    employees, parents/guardians, children, and any essential visitors who may have close or proximate
    contact with other individuals at the work site or area; excluding deliveries that are performed with
    appropriate PPE or through contactless means. Log should contain contact information, such that all
    contacts may be identified, traced and notified in the event an employee, parent/guardian, child or
    visitor is diagnosed with COVID-19. Responsible Parties must cooperate with state and local health
    department contact tracing efforts.
•   In the event that a parent/guardian of a child/camper in the child care or day camp program must be
    isolated because they have tested positive for, or exhibited symptoms of, COVID-19, Responsible
    Parties must advise the parent/guardian that they cannot enter the site for any reason, including
    picking up their child.
    o   If the parent/guardian – who is a member of the same household as the child/camper – is
        exhibiting signs of COVID-19 or has been tested and is positive for the virus, Responsible Parties




                                                                                                               13
    Case 1:20-cv-00687-GTS-DJS Document 20-7 Filed 06/29/20 Page 15 of 22



        must utilize an alternate parent/guardian or emergency contact authorized by the parent to come
        pick up the child. As a “close contact,” the child/camper must not return to the child care or day
        camp for the duration of the quarantine.
    o   If the parent/guardian – who is a member of the same household as the child/camper – is being
        quarantined as a precautionary measure, without symptoms or a positive test, child care or day
        camp staff should walk out or deliver the child/camper to the parent/guardian at the boundary
        of, or outside, the premises. As a “contact of a contact,” the child/camper may return to the child
        care or day camp during the duration of the quarantine.
    o   If a child/camper or their household member becomes symptomatic for COVID-19 and/or tests
        positive for COVID-19, the child must quarantine and may not return or attend the child care or
        day camp program until after quarantine is complete.


B. Tracing and Tracking

•   Responsible Parties must notify the state and local health department immediately upon being
    informed of any positive COVID-19 test result by an employee or child/camper at their site.

•   Responsible Parties must designate a site safety monitor whose responsibilities include continuous
    compliance with all aspects of the site safety plan.

•   In the case of an employees, parent/guardian, or child/camper testing positive, the Responsible
    Parties must cooperate with the state and local health department as required to trace all contacts in
    the workplace, and the state and local health department where the site is located must be notified
    of all individuals who entered the site dating back to 48 hours before the employee, parent/guardian,
    or child/camper first began experiencing COVID-19 symptoms or tested positive, whichever is earlier.
    Confidentiality must be maintained as required by federal and state law and regulations.

•   State and local health departments may, under their legal authority, implement monitoring and
    movement restrictions of infected or exposed persons including home isolation or quarantine.

•   Individuals who are alerted that they have come into close or proximate contact with a person with
    COVID-19, and have been alerted via tracing, tracking or other mechanism, are required to self-
    report to the child care or day camp owner/operator/manager at the time of alert and shall follow the
    protocol referenced above.


IV. EMPLOYER PLANS
Responsible Parties must conspicuously post completed safety plans on site for employees. The State has
made available a business reopening safety plan template to guide business owners and operators in
developing plans to protect against the spread of COVID-19.


Additional safety information, guidelines, and resources are available at:

New York State Department of Health Novel Coronavirus (COVID-19) Website
https://coronavirus.health.ny.gov/

Centers for Disease Control and Prevention Coronavirus (COVID-19) Website
https://www.cdc.gov/coronavirus/2019-ncov/index.html




                                                                                                              14
    Case 1:20-cv-00687-GTS-DJS Document 20-7 Filed 06/29/20 Page 16 of 22



Occupational Safety and Health Administration COVID-19 Website
https://www.osha.gov/SLTC/covid-19/



At the link below, affirm that you have read and understand your obligation to
operate in accordance with this guidance:

https://forms.ny.gov/s3/ny-forward-affirmation




                                                                                 15
                Case 1:20-cv-00687-GTS-DJS Document 20-7 Filed 06/29/20 Page 17 of 22




  Reopening
  New York
                                                             These guidelines apply to all child care and day camp programs statewide. This guidance does
Child Care and Day Camp Programs                             not apply to overnight child care and camp programs, which are not authorized to operate at
Guidelines                                                   this time. See “Interim COVID-19 Guidance for Child Care and Day Camp Programs” for full
                                                             details.
                                                             During the COVID-19 public health emergency, all owners/operators of child care and day
                                                             camp programs should stay up to date with any changes to state and federal requirements
                                                             related to child care program and summer day camp entities and incorporate those changes
                                                             into their operations. This guidance is not intended to replace any existing applicable local,
                                                             state, and federal laws, regulations, and standards.


                         Mandatory                                                      Recommended Best Practices
   Physical                 Any time that employees are less than 6 ft. from each             Ensure employees maintain a distance of at least 6 ft. at
                            other or interacting with children/campers, they must             all times, unless safety of the core activity requires a
   Distancing               wear a face covering.                                             shorter distance (e.g. jointly responding to the needs of a
                                                                                              child).
                            Ensure employee and children/camper groupings are as
                            static as possible by having the same group of                    Restrict/modify the number of work areas and seating
                            children/campers stay with the same staff whenever                areas for employees, so that individuals are at least 6 ft.
                            and wherever possible. Group size must be limited to no           apart in all directions (e.g. side-to-side and when facing
                            more than 15 children/campers (not including                      one another).
                            employees/staff).
                                                                                              Reduce bi-directional foot traffic using tape or signs with
                            Ensure that different stable groups of up to 15 children/         arrows in narrow aisles, hallways, or spaces, and post
                            campers have no or minimal contact with one another               signage and distance markers denoting spaces of 6 ft. in
                            or utilize common spaces at the same time, to the                 commonly used areas and any areas in which lines are
                            greatest extent possible.                                         commonly formed or people may congregate (e.g.
                                                                                              vestibules in large facilities during drop off/pickup).
                            Implement practices to maintain adequate social
                            distancing in small areas, such as restrooms and                  Limit on-site interactions (e.g. designate separate ingress/
                            breakrooms, and signage and systems (e.g. flagging                egress for employees, as well as separate ingress/egress
                            when occupied) to restrict occupancy when social                  for parents/guardians/caregivers picking up and dropping
                            distancing cannot be maintained in such areas.                    of their children).

                            Take reasonable steps to reconfigure space to limit               Put in place measures for child drop-off and pick-up
                            overall density of rooms to 15 or fewer children/                 procedures to allow for strict 6 ft. distance between
                            campers.                                                          parents/guardians and employees.

                            Prohibit non-essential visitors on site, to the extent            Stagger arrival and drop-times and, when feasible, have
                            possible.                                                         staff receive the child or camper from the parent/
                                                                                              guardian at the beginning of the day and bring the child/
                            Establish designated areas for pick-ups and deliveries,           camper out to the parent/guardian at the end of the day,
                            limiting contact to the extent possible.                          so that parents/guardians don’t have to enter the facility
                                                                                              or program area.
                            Limit in-person employee gatherings (e.g. breaks,
                            meetings) to the greatest extent possible.                        Maintain a staffing plan that does not require employees
                                                                                              to “float” between different classrooms or groups of
                                                                                              children, unless such rotation is necessary to safely
                                                                                              supervise the children/campers due to unforeseen
                                                                                              circumstances (e.g. staff absence).

                                                                                              At nap/rest time, facilitate children to rest at least 6 ft.
                                                                                              apart and head-to-toe.




                        STAY HOME.                        STOP THE SPREAD.                       SAVE LIVES.
                Case 1:20-cv-00687-GTS-DJS Document 20-7 Filed 06/29/20 Page 18 of 22




  Reopening
  New York
                                                            These guidelines apply to all child care and day camp programs statewide. This guidance does
Child Care and Day Camp Programs                            not apply to overnight child care and camp programs, which are not authorized to operate at
Guidelines                                                  this time. See “Interim COVID-19 Guidance for Child Care and Day Camp Programs” for full
                                                            details.
                                                            During the COVID-19 public health emergency, all owners/operators of child care and day
                                                            camp programs should stay up to date with any changes to state and federal requirements
                                                            related to child care program and summer day camp entities and incorporate those changes
                                                            into their operations. This guidance is not intended to replace any existing applicable local,
                                                            state, and federal laws, regulations, and standards.


                         Mandatory                                                     Recommended Best Practices
   Physical                                                                                  On rainy days, set program or activity capacity that allows
                                                                                             for appropriate social distancing between stable groups of
   Distancing                                                                                children/campers, when groups must remain indoors or
   (cont'd)                                                                                  under shelters (e.g. park pavilions).

                                                                                             When caring for young children:
                                                                                              •    Wear an over-large button-down, long sleeves
                                                                                                   shirt or smock and put long hair up off the collar in
                                                                                                   a ponytail or other updo.
                                                                                              •    Have multiple changes of clothes on hand for
                                                                                                   employees and children in the program.
                                                                                              •    Place contaminated clothes in a plastic bag and
                                                                                                   send home for laundry or wash on premises.

   Protective               Ensure employees wear face coverings any time they               Install barriers (e.g. plexiglass or similar materials) at
                            are 6 ft. apart from one another, and at all times when          reception and security desks, in accordance with OSHA
   Equipment                interacting with children/campers, regardless of                 guidelines.
                            distance.

                            Provide employees with an acceptable face covering at
                            no-cost to the employees and have an adequate supply
                            of coverings in case of need for replacement.

                            Acceptable face coverings include but are not limited to
                            cloth (e.g. homemade sewn, quick cut, bandana) or
                            surgical masks.

                            Clean, replace, and prohibit sharing of face coverings.
                            Consult the CDC guidance for additional information on
                            cloth face coverings and other types of personal
                            protective equipment (PPE), as well as instructions on
                            use and cleaning and disinfection.

                            Train employees on how to put on, take off, clean (as
                            applicable), and discard PPE.

                            Limit the sharing of objects (e.g. electronic equipment,
                            arts and crafts materials, touch screens) and discourage
                            touching of shared surfaces; or, when in contact with
                            shared objects or frequently touched areas, require
                            employees to wear gloves (trade-appropriate or
                            medical); or, require employees and children/campers
                            to practice hand hygiene before and after contact.




                        STAY HOME.                      STOP THE SPREAD.                        SAVE LIVES.
             Case 1:20-cv-00687-GTS-DJS Document 20-7 Filed 06/29/20 Page 19 of 22




  Reopening
  New York
                                                             These guidelines apply to all child care and day camp programs statewide. This guidance does
Child Care and Day Camp Programs                             not apply to overnight child care and camp programs, which are not authorized to operate at
Guidelines                                                   this time. See “Interim COVID-19 Guidance for Child Care and Day Camp Programs” for full
                                                             details.
                                                             During the COVID-19 public health emergency, all owners/operators of child care and day
                                                             camp programs should stay up to date with any changes to state and federal requirements
                                                             related to child care program and summer day camp entities and incorporate those changes
                                                             into their operations. This guidance is not intended to replace any existing applicable local,
                                                             state, and federal laws, regulations, and standards.


                         Mandatory                                                        Recommended Best Practices
   Child Care Program       For pool and aquatic activities:                                  If transportation occurs:
                              •    Ensure face coverings are not worn while in the                •    Ensure that when children are boarding the
   and Camp Activities             water;                                                              vehicle, they are occupying seats from back to
                              •    Keep stable groups of children/campers                              front, where feasible.
                                   separated;                                                     •    Increase ventilation, when weather permits,
                              •    Encourage water activities where staff can                          within any vehicle (e.g. opening the top hatches of
                                   safely supervise older children/campers in the                      buses or opening windows).
                                   water without being in the water by themselves.
                              •    Ensure appropriate social distancing is kept, to
                                   the extent possible;
                              •    Enhance cleaning and disinfection protocols;
                              •    Refer to CDC guidelines.

                            For sport and athletic activities:
                              •     Keep stable group of children/campers
                                    separated;
                              •     Focus on activities with little or no physical
                                    contact (e.g. hiking, running);
                              •     Encourage sports that involve less physical
                                    closeness over those that are close-contactor
                                    involve shared equipment;
                              •     Encourage activities that are lower risk such as
                                    skill-building and conditioning;
                              •     Enhance cleaning and disinfection protocols;
                              •     Refer to CDC guidelines.

                            For food services:
                              •     Serve individual portions to children/ campers;
                              •     Keep stable groups of children/campers
                                    separated;
                              •     Stagger mealtimes to reduce occupancy/
                                    congregation;
                              •     Separate tables with seating at least 6 ft. apart
                                    from other tables, as feasible.

                            Discourage excursions away from programs (e.g. field
                            trips). If transportation occurs, make all reasonable
                            efforts to maintain stable groups of children in vehicles.
                               •      If groups of children must be mixed within a
                                      vehicle, seating must be arranged to maximize
                                      distance between different groups of
                                      children/campers and employees.
                               •      All individuals (driver, employees, and children)
                                      over age 2 and able to medically tolerate a face
                                      covering must wear face coverings.


                         STAY HOME.                       STOP THE SPREAD.                       SAVE LIVES.
             Case 1:20-cv-00687-GTS-DJS Document 20-7 Filed 06/29/20 Page 20 of 22




  Reopening
  New York
                                                            These guidelines apply to all child care and day camp programs statewide. This guidance does
Child Care and Day Camp Programs                            not apply to overnight child care and camp programs, which are not authorized to operate at
Guidelines                                                  this time. See “Interim COVID-19 Guidance for Child Care and Day Camp Programs” for full
                                                            details.
                                                            During the COVID-19 public health emergency, all owners/operators of child care and day
                                                            camp programs should stay up to date with any changes to state and federal requirements
                                                            related to child care program and summer day camp entities and incorporate those changes
                                                            into their operations. This guidance is not intended to replace any existing applicable local,
                                                            state, and federal laws, regulations, and standards.


                        Mandatory                                                     Recommended Best Practices
   Hygiene, Cleaning,      Adhere to hygiene, cleaning, and disinfection                     Strongly encourage children to not bring toys from home.
                           requirements from the Centers for Disease Control and
   and Disinfection        Prevention (CDC) and Department of Health (DOH) and               If staff eat separately from the children, encourage staff
                           maintain logs on site that document date, time, and               to bring lunch from home.
                           scope of cleaning and disinfection.
                                                                                             Place hand sanitizer in convenient locations (e.g.
                           Provide and maintain hand hygiene stations:                       entrances/exits, security/reception desks).
                           handwashing with soap, running warm water, and
                           disposable paper towels; alcohol-based hand sanitizer             Place signage near hand sanitizer stations indicating that
                           containing 60% or more alcohol for areas where                    visibly soiled hands should be washed with soap and
                           handwashing is not available/practical.                           water; hand sanitizer is not effective on visibly soiled
                                                                                             hands.
                           Make hand sanitizer available throughout common
                           areas on site.                                                    Place receptacles around the facility for disposal of soiled
                                                                                             items, including PPE.
                           Employees/staff and children/campers must perform
                           hand hygiene immediately upon entering the program.

                           Require staff and children to practice hygiene in the
                           following instances:
                              •    Upon arrival to the first program activity;
                              •    Between all program activities;
                              •    After using the restroom;
                              •    Before eating; and
                              •    Before departing the last program activity.

                           Provide appropriate cleaning/disinfection supplies for
                           shared and frequently touched surfaces (e.g. door
                           handles, multi-seat strollers, toys, art supplies, areas
                           where children eat), and encourage employees to use
                           these supplies before/after use of these surfaces,
                           followed by hand hygiene.

                           Regularly clean and disinfect equipment and toys using
                           the Department of Environmental Conservation’s (DEC)
                           list of products identified by the Environmental
                           Protection Agency (EPA) as effective against COVID-19.

                           Limit children/campers from using toys that can’t be
                           cleaned/sanitized (e.g. dress-up clothes, puppets).

                           For programs with rest periods for children/campers,
                           make individual clean bed coverings available for each
                           child/camper, and do not allow bedding to be shared
                           unless cleaned/disinfected.


                        STAY HOME.                      STOP THE SPREAD.                        SAVE LIVES.
               Case 1:20-cv-00687-GTS-DJS Document 20-7 Filed 06/29/20 Page 21 of 22




  Reopening
  New York
                                                            These guidelines apply to all child care and day camp programs statewide. This guidance does
Child Care and Day Camp Programs                            not apply to overnight child care and camp programs, which are not authorized to operate at
Guidelines                                                  this time. See “Interim COVID-19 Guidance for Child Care and Day Camp Programs” for full
                                                            details.
                                                            During the COVID-19 public health emergency, all owners/operators of child care and day
                                                            camp programs should stay up to date with any changes to state and federal requirements
                                                            related to child care program and summer day camp entities and incorporate those changes
                                                            into their operations. This guidance is not intended to replace any existing applicable local,
                                                            state, and federal laws, regulations, and standards.


                        Mandatory                                                       Recommended Best Practices
   Hygiene, Cleaning,      Take the following precautionary measures when taking
                           care of young children:
   and Disinfection          •     Frequent and thorough hand hygiene for both
   (cont'd)                        staff and children/campers.
                             •     Whenever a child is soiled with secretions,
                                   change the child’s clothes and clean the child, as
                                   needed.
                             •     When diapering/providing assistance with
                                   toileting, wear gloves, wash hands (staff and
                                   child), and follow cleaning and disinfection
                                   steps between each child.
                             •     Refer to CDC guidelines for additional
                                   information.

   Communication           Affirm you have reviewed and understand the state-                Develop a communications plan for employees, parents/
                           issued industry guidelines, and that you will implement           guardians and children/campers that includes applicable
                           them.                                                             instructions, training, signage, and a consistent means to
                                                                                             provide information.
                           Train all employees/staff on applicable precautions/
                           policies in the State’s guidance either remotely or in-           Train staff on how to support children’s development of
                           person, using appropriate social distancing and                   good public health behaviors and social interaction
                           requiring face coverings for all participants.                    practices in congregate settings to prevent the spread of
                                                                                             COVID-19.
                           Post signage inside and outside of the facility to remind
                           individuals to adhere to proper hygiene, social                   Designate a staff person to be responsible for responding
                           distancing rules, appropriate use of PPE, and cleaning            to COVID-19 concerns. Employees and parent/guardians
                           and disinfecting protocols.                                       should know who this person is and how to contact them.

                           Conspicuously post completed summary safety plans on
                           site.

   Screening               Instruct staff to stay home if they are sick and remind           Perform screening remotely (e.g. by telephone or
                           parents/guardians to keep sick children/campers home.             electronic survey) before individuals arrive, to the extent
                                                                                             possible.
                           Implement mandatory health screening assessment
                           (e.g. questionnaire, temperature check) for employees,            Prevent individuals from intermingling in close or
                           visitors (e.g. contractors, vendors), and                         proximate contact with each other prior to completion of
                           children/campers, either directly or through their                the screening, if on site.
                           parent/guardian.
                                                                                             Screeners should be trained by individuals familiar with
                           Screening must ask about (1) COVID-19 symptoms in                 CDC, DOH, and OSHA protocols and wear appropriate PPE,
                           past 14 days, (2) positive COVID-19 test in past 14 days,         including at a minimum, a face covering.
                           and/or (3) close or proximate contact with confirmed or
                           suspected COVID-19 case in past 14 days. Responses
                           must be reviewed and such review must be
                           documented.

                        STAY HOME.                      STOP THE SPREAD.                        SAVE LIVES.
               Case 1:20-cv-00687-GTS-DJS Document 20-7 Filed 06/29/20 Page 22 of 22




  Reopening
  New York
                                                            These guidelines apply to all child care and day camp programs statewide. This guidance does
Child Care and Day Camp Programs                            not apply to overnight child care and camp programs, which are not authorized to operate at
Guidelines                                                  this time. See “Interim COVID-19 Guidance for Child Care and Day Camp Programs” for full
                                                            details.
                                                            During the COVID-19 public health emergency, all owners/operators of child care and day
                                                            camp programs should stay up to date with any changes to state and federal requirements
                                                            related to child care program and summer day camp entities and incorporate those changes
                                                            into their operations. This guidance is not intended to replace any existing applicable local,
                                                            state, and federal laws, regulations, and standards.


                        Mandatory                                                       Recommended Best Practices
   Screening               For children/campers arriving to a program via bus                Maintain a continuous log of every person, including
                           transportation and for employees who provide                      employees, parents/guardians, children, and any essential
   (cont'd)                supervision on the bus, screening must be completed               visitors who may have close or proximate contact with
                           prior to boarding the bus, where feasible.                        other individuals at the work site or area; excluding
                                                                                             deliveries that are performed with appropriate PPE or
                           In the event that a parent/guardian of a child/camper             through contactless means.
                           must be isolated because they have tested positive for,
                           or exhibited symptoms of, COVID-19, the parent/                   Refer to DOH guidance regarding protocols and policies
                           guardian must be advised that they cannot enter the               for employees, parents/guardians, or children/campers
                           site for any reason, including picking up their child.            seeking to return to work or the site after a suspected or
                              •     If the parent/guardian – who is the a member of          confirmed case of COVID-19 or after such person had
                                    the same household as the child/camper – is              close or proximate contact with a person with COVID-19.
                                    exhibiting signs of COVID-19 or has been tested
                                    and is positive for the virus, utilize an
                                    emergency contact authorized by the parent to
                                    come pick up the child. As a “close contact,” the
                                    child/camper must not return to the child care
                                    or day camp for the duration of the quarantine.
                              •     If the parent/guardian– who is the a member of
                                    the same household as the child/camper – is
                                    being quarantined as a precautionary measure,
                                    without symptoms or a positive test, staff
                                    should walk out or deliver the child/camper to
                                    the parent/guardian at the boundary of, or
                                    outside, the premises. As a “contact of a
                                    contact” the child/camper may return to the
                                    child care or day camp during the duration of
                                    the quarantine.
                              •     If a child/camper or their household member
                                    becomes symptomatic for COVID-19 and/or
                                    tests positive, the child must quarantine and
                                    may not return or attend the child care or day
                                    camp program until after quarantine is
                                    complete.

                           Immediately notify the state and local health
                           department about any positive test result by an
                           employee or child/camper at their site.




                       STAY HOME.                       STOP THE SPREAD.                        SAVE LIVES.
